Mr. Presiding Justice O’Connor specially concurring: I agree with what is said in the foregoing opinion and the result reached but I think it ought to be said that the claim made by plaintiff for $3,300 shocks the conscience of the court. It is wholly without merit and ought not to be entertained by any court of justice. As stated in the opinion, defendant had the right to remain in the premises all day of the 30th of September and it is common knowledge in Chicago, of which we take judicial notice, that some leases of apartments expire on the 30th of April and others on the 30th of September, and that a lease to a succeeding tenant begins the first of May and others on the first of October. And everyone knows that tenants who are vacating on the 30th of April or on the 30th of September, as the case might be, have not completed their moving on the last day covered by their respective leases, there being a great many persons moving at those times so that it is physically impossible to do so. But in such cases the “rule of reason” must constantly be kept in mind. Maher v. New York, C. & St. L. R. Co., 290 Ill. App. 267; Standard Oil Co. of N. J. v. United States, 221 U. S. 1. Under this rule which is in every case whether we realize it or not, it is not every dereliction however slight which will give rise to a cause of action.